Citation Nr: 0637167	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, to include left knee disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 until March 
1957. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The Board remanded this matter in September 2002 for 
additional development, to include a VA examination.  By a 
July 2003 rating decision, a 20 percent disability evaluation 
was assigned for residuals of a fracture of the left femur, 
to include left knee disability, effective April 14, 1998.  
The matter was remanded to the Appeals Management Center 
(AMC) for further development in February 2004 and remanded 
again in April 2006 for issuance of a Statement of the Case 
regarding the issue of entitlement to service connection for 
a left hip disability as secondary to the service-connected 
residuals of a fracture of the left femur.  

The Board notes that a July 2006 rating decision granted 
separate service connection for left hip strain as a residual 
of fracture of the left femur, and assigned  an evaluation of 
10 percent, effective April 14, 1998.  The Board further 
notes that the veteran has not expressed disagreement with 
this assigned rating.  Thus, the issue on appeal is as 
characterized on the title page of this decision.

The Board notes that in July 2000 a Decision Review Officer 
hearing was held at the RO and a transcript of that hearing 
is of record.  


FINDING OF FACT

The competent evidence of record shows that the residuals of 
a fracture of the left femur, to include a left knee 
disability, are productive of no more than moderate knee 
disability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of a fracture of the left femur, to 
include left knee disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5255 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of October 2002, February 2004, and May 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  The May 2006 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the 
initial AOJ adjudication denying the claim preceded enactment 
of the VCAA, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a local RO hearing.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

The veteran is claiming entitlement to an increased 
evaluation for his service-connected residuals of a fracture 
of the left femur, to include left knee disability.  The 
veteran filed a claim for an increased evaluation, which was 
received by VA on November 22, 1999.  As such, the rating 
period on appeal is from November 22, 1998, one year prior to 
the date of receipt of the reopened increased rating claim.  
See 38 C.F.R. § 3.400(o)(2) (2006).

As noted above, separate service connection has been 
established for left hip disability as a residual of fracture 
of the left femur.  The veteran has not disagreed with the 
assigned rating.  The evaluation of the same manifestations 
under different diagnostic codes is prohibited.  38 C.F.R. 
§ 4.14 (2006).  As such, manifestations of the separately 
service-connected left hip disability, as a residual of 
fracture of the left femur, are not for consideration in this 
appeal.  There is no competent clinical evidence of 
additional left hip disability as a residual of fracture of 
the left femur, other than as separately service-connected.

Currently, the veteran is assigned a 20 percent rating for 
residuals of a fracture of the left femur, to include left 
knee disability, pursuant to Diagnostic Code 5255.  38 C.F.R. 
§ 4.71a (2006).  Under that diagnostic code, a 20 percent 
evaluation is warranted for femur impairment, malunion, with 
moderate knee or hip disability.  In order to achieve the 
next-higher 30 percent evaluation, the evidence must show 
malunion of the femur with marked knee or hip disability.  To 
warrant a 60 percent evaluation or higher, the evidence must 
demonstrate a fracture of the surgical or anatomical neck of 
the femur.    

In examining whether the veteran's disability picture 
warrants a higher rating, the Board has also considered all 
potentially applicable diagnostic codes regarding 
disabilities of the knee.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability, a 20 percent disability rating is warranted 
where the evidence demonstrates moderate impairment.  A 30 
percent rating applies where the evidence shows severe knee 
impairment.  

Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a 20 percent 
evaluation applies for limitation of leg flexion to 30 
degrees and a 30 percent evaluation applies for limitation of 
flexion to 15 degrees.  Under Diagnostic Code 5261, a 20 
percent evaluation applies for limitation of leg extension to 
15 degrees and a 30 percent evaluation applies for limitation 
of extension to 20 degrees.

In evaluating the residuals of the veteran's left femur 
fracture disability, the Board has appropriately considered 
additional functional limitation due to factors such as 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board notes that there is x-ray evidence of arthritis of 
the veteran's left knee.  It is unclear whether this 
arthritis is considered as part of the residuals of the 
fractured left femur.  It is further unclear in the reports 
of VA examination during the appeal period as to the extent 
to which the veteran's nonservice-connected arthritis, if so 
considered, has contributed to the nature and severity of the 
veteran's disability.  In these circumstances, the Board is 
to assume, for the purpose of determining the appropriate 
rating level that all disability is due to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

The Board will now look at the stability and range of motion 
of the veteran's left knee as a part of the residuals of the 
veteran's left femur fracture.  Objectively, VA examination 
in December 1999 revealed left knee flexion to 130 degrees 
with pain and full extension to 0 degrees.  It was noted that 
the veteran has a support for his left knee and there was 
tenderness to palpation of his mid-thigh.  A mild positive 
Lachman's test was indicated.  The veteran had a normal gait.  
The report stated that no ankylosis, malunion, nonunion, 
loose motion, or false joints were present.  X-rays showed a 
healed mid-shaft left femur with good alignment.  The MRI 
report showed early meniscal degeneration changes of the left 
knee.  On later VA examination in May 2003, the report 
revealed left knee flexion to 110 degree without pain and 
extension to -20 degrees with pain.  No crepitus effusion, 
swelling, or erythema was noted.  The veteran had a negative 
drawer sign and no medial or lateral instability.  The 
veteran had a slow gait.  



On subsequent VA evaluation in June 2005, physical 
examination of the left knee revealed flexion to 95 and 
extension to -10 degrees.  No significant instability was 
noted.  Indeed, the examiner noted good stability to the 
medial lateral collateral ligament.  Negative Lachman and 
posterior drawer tests were also noted on the examination 
report.  X-rays of the left knee reveal mild osteoarthritic 
changes of the medial and patellofemoral compartments; 
otherwise, no significant abnormalities were noted.  No 
significant clinical deformities were noted. 

While the objective evidence detailed above does demonstrate 
some pain and limited motion associated with the veteran's 
residuals of a fracture of the left femur, to include left 
knee disability, such has already been contemplated in the 
assignment of the current 20 percent rating in effect 
throughout the rating period on appeal.  The Board 
acknowledges that the 2005 VA examiner indicated that the 
veteran has decreased range of motion.  However, the Board 
finds that even when accounting for such pain and limitation 
of motion, the veteran's overall disability picture is not 
analogous to the next-higher 30 percent evaluation under any 
limitation of motion Diagnostic Code, i.e. Diagnostic Code 
5260 and/or 5261, even when combined.  Further, instability 
of the left knee has not been demonstrated so as to warrant a 
compensable rating under Diagnostic Code 5257.

Additionally, after reviewing the record, the Board finds 
that the evidence reveals a disability picture consistent 
with the 20 percent evaluation currently assigned under 
Diagnostic Code 5255.  The evidence does not reveal a marked 
knee disability such as to warrant the next-higher 30 percent 
evaluation.  The Board acknowledges the veteran complaints of 
left knee swelling and pain upon walking or standing for 2-3 
hours noted at the December 1999 VA examination.  The 
veteran, upon VA examination in May 2003 and June 2005, 
reported left knee pain.  He stated that prolonged walking or 
standing precipitated the pain and stiffness in his left 
knee.  He also reported that he uses a cane on intermittent 
bases and takes Tylenol for his pain.  However, these 
complaints and findings have been contemplated in the current 
20 percent rating assignment.  Indeed, based on the overall 
evidence as described previously, the veteran's disability 
picture is not more closely approximated by the next-higher 
30 percent evaluation under Diagnostic Code 5255.  

The Board has also considered whether any other diagnostic 
codes pertain to the veteran's claim.  In this vein, the 
claims folder does not contain any evidence of shortening of 
the lower extremity to warrant a rating under Diagnostic Code 
5275.

The Board has also contemplated whether any alternate 
diagnostic code regarding the knee might allow for an 
increased rating here.  However, as the competent evidence 
does not establish ankylosis of the knee or functional 
impairment comparable therewith, Diagnostic Code 5256 is 
inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant 
musculoskeletal diagnostic code sections for consideration of 
the veteran's service-connected disability.  

Additionally, it is noted that the residuals of veteran's 
left femur fracture disability involves two scars.  
Therefore, the Board has considered whether the veteran is 
entitled to a separate rating for such scars.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a rating under Diagnostic Code 7804.  Here the evidence does 
not establish that such criteria have been met.  Upon VA 
examination in June 2005, a 5.5 cm scar along the left 
posterior aspect of the buttocks secondary to his nail 
insertion.  The scar was nontender, nonadherent, and non-
erythematous.  A second 18.5 cm scar along the lateral aspect 
of the veteran's left femur was also noted.  The VA examiner 
described this scar as mildly tender to palpation but not 
adherent.  Neither scar was noted as affecting the veteran's 
range of motion.  Moreover, the veteran has not raised any 
complaints regarding either scar.  In view of the foregoing, 
the Board finds that separate compensable evaluations for 
left leg scars are not appropriate here.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

In conclusion, the Board finds that the veteran's overall 
disability picture is reflective of a moderate knee 
disability as a residual of his left femur fracture, which is 
consistent with the currently assigned 20 percent evaluation 
under Diagnostic Code 5255.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left femur, to include left knee 
disability, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


